Case 1:20-cv-02777-JPH-MPB Document 10 Filed 01/15/21 Page 1 of 1 PageID #: 40




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

CRAIG ANDREW MOSIER,                       )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )   No. 1:20-cv-02777-JPH-MPB
                                           )
DOUG TATE Judge,                           )
JEREMY A. PEELLE Attorney,                 )
                                           )
                         Defendants.       )

   FINAL JUDGMENT UNDER FEDERAL RULE OF CIVIL PROCEDURE 58

      Having this day directed the entry of final judgment, the Court now

enters FINAL JUDGMENT in favor of Defendants and against Plaintiff. This

action is dismissed with prejudice.

SO ORDERED.

Date: 1/15/2021


Roger A.G. Sharpe, Clerk of Court

By: _____________________________
      Deputy Clerk



Distribution:

CRAIG ANDREW MOSIER
1605 S. Main St.
Kokomo, IN 46902

Terry Wayne Tolliver
BRATTAIN MINNIX GARCIA
Terry@BMGIndy.com



                                       1
